DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4 and 8 are also rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US8210749B2) in view of Manilla (US3615382A).
With regard to Claim 1, Mandel teaches:
A molding die comprising: a first die (60) having a through-hole; a second die (58) that is configured to be inserted into the through-hole in an insertion/removal direction of the second die and is movable relative to the first die (58 is configured to be movable in the through-hole along the y-axis in the figures); and a first punch (40, top punch) and a second punch (44, lower punch) each insertable into the through-hole, wherein a cavity is formed in the through-hole, said cavity being surrounded by an inner wall surface of the second die (58), a pressing surface of the first punch (40) and a pressing surface of the second punch (44) to compression-mold a molding object, wherein an undercut molding part is formed in the inner wall surface of the second die facing the cavity and includes an alternate projection and depression extending in a 
Mandel is silent to wherein the second die is formed so as to be splittable into two or more split bodies. However, Manilla teaches a production of tubular products (title) that are made by process comprising subjecting a mass of powder confined in a tubular cavity to pressure directed outwardly from the interior of the cavity and progressing continuously from one end of the mass to the other (abstract). Manilla teaches to facilitate removing green compacts from the mold it is advantageous to have the mold split longitudinally into two or more parts so that the mold can be opened after compaction (column 3 lines 25-30).

With regard to Claim 2, Mandel in view of Manilla teaches:
	The molding die according to claim 1. Mandel further teaches comprising: a third punch (42) outside the second punch (44), wherein the third punch is movable relative to the second punch and is insertable into and removable from the through-hole so as to be in contact with the second die at a tip thereof and in contact with an inner surface of the through-hole (see Fig. 3-4).
With regard to Claim 3, Mandel in view of Manilla teaches:
The molding die according to claim 1. Mandel further teaches a core rod (46, 48, 50, 52) insertable into the cavity.
With regard to Claim 4, Mandel in view of Manilla teaches:
	The molding die according to claim 1. Mandel further teaches the molding object is powder (the object worked upon is not a structural limitation of the molding die and considered intended use. However see title and abstract as Mandel teaches molding object is powder).
With regard to Claim 8, Mandel in view of Manilla teaches:
	The molding die according to claim 1. Mandel further teaches the insertion/removal direction is a compression direction with respect to the cavity (see Fig. 3-4).
With regard to Claim 9, Mandel teaches:

Mandel is silent to wherein the second die is formed so as to be splittable into two or more split bodies. However, Manilla teaches a production of tubular products (title) that are made by process comprising subjecting a mass of powder confined in a tubular cavity to pressure directed outwardly from the interior of the cavity and progressing continuously from one end of the mass to the other (abstract). Manilla teaches to facilitate removing green compacts from the mold it is advantageous to have the mold split longitudinally into two or more parts so that the mold can be opened after compaction (column 3 lines 25-30).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9, 11 of copending Application No. 16/081723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application also include an imprint device, imprint material, mold, container, channel, port, first and second openings, pressure unit and filter and other similar elements of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding Claim 1, see claims 1, 2, 9 and 11 of reference application.
	Regarding Claim 2, see claims 1, and 2 of reference application.
Claim 3, see claim 4 of reference application.
	Regarding Claim 4, see claim 5 of reference application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742